DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8-10, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1) in view of McGonagle et al (2009/0139893) and White (2015/0209530).
As to claim 8, Hession discloses cartridge packaging (Figure 15) comprising a base (3) that extends in at least a vertical dimension (shown in Fig 15 as annotated) and a horizontal dimension (shown in Fig 15 as annotated ); a plurality of cartridge pack cavity (9) formed within the base (3), the plurality of cartridges comprising a first cartridge pack cavity (9) and a second cartridge pack cavity (9), the first cartridge pack cavity (9) and the second cartridge pack cavity (9)(Figure 15) adjacent to each other along a vertical dimension,  a void cavity (21, Figure 15) formed within the base (3) and configured to reduce deformation of the base (second embodiment Figure 15 shows the void cavity 21 extend in the horizontal direction which reduce the deformation of the base when bending occurred in the horizontal direction), the void cavity adjacent to the plurality of cartridge pack cavity along the horizontal dimension (Figure 15), and each of the plurality of cartridge pack cavities and the void cavity having approximately the same depth (Figures 2-4 shows the depth of the void cavity 21, the depth of the void cavity is approximately the same as the first and second cartridge pack cavity.  
However, Hession fails to disclose that the first and second cartridge pack being separate by one or more vertical perforations extending through the base, the one or more vertical perforations being provided along at least part of the horizontal dimension of the base, the void cavity being separated from the first cartridge pack cavity and the 
Nevertheless, McGonagle discloses a blister packaging (Figure 25A) with a first and second cartridge packs being separate by one or more vertical perforations extending through the base, the one or more vertical perforations being provided along at least part of the horizontal dimension of the base, a panel (912a) being separated from the first cartridge pack cavity and the second cartridge pack cavity  by one or more horizontal perforation in the base, the one or more horizontal perforations being provided along at least part of the vertical dimension of the base (Please annotation of Figure 25A of McGonagle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Hession with horizontal perforation and vertical perforation line between the first and second cartridges pack cavity and also the void cavity as taught by McGonagle so that the cartridge(s) can be separated from the remaining cartridges of the base by tearing or otherwise breaking the frangible lines which connect that unit to the remaining units.  
However, Hession as modified does not disclose each of the plurality of cartridges cavities has a respective cartridge disposed therein, each cartridge having a vaporizable material housed therein.
Nevertheless, White discloses a substrate for vaporizing and delivering an aerosol agent with cartridge (substrate 45) the cartridge (substrate 45) contain single dosage amount of the aerosol agent and aerosol forming agent to volatilize the aerosol 
As to claim 9, Hession as modified further discloses a cover layer (13) applied to at least a portion of the base to seal at least the first cartridges pack cavity and the second cartridge pack cavity and the void cavity.
	As to claim 10, Hession as modified further discloses the cover layer (13, aluminum foil) comprises a breakable material that, when broken proximate the first cartridge pack cavity or the second cartridge pack cavity, allows release of a cartridge of the plurality of cartridges contained within the first cartridge pack cavity or the second cartridges pack cavity (the package with cartridges as modified above store within the cavity can be remove from the cover layer when puncture or tear, abstract).

and/or the void cavity from a remainder of the base.
	As to claim 22, Hession as modified by White further discloses the vaporizable material comprises nicotine (White, [0059-0060].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1) and McGonagle et al (2009/0139893) and White (2015/0209530) in the rejection above, further in view of Braverman et al (9,963,265).
As to claim 11, Hession as modified does not disclose at least one of the plurality of cartridge pack cavities has a square or rectangular shape.  Nevertheless, Braverman discloses a multiple compartment blister package, the blister pack cavities comprises squared shape cavities (Figures 3 and 4). It would have been an obvious matter of design choice to change the shape of at least one of the cavities of Hession as modified to correspond with the shape/geometry of the article held such as square or rectangular shape (MPEP 2144.04 IV A) such that such a change would not render the claimed invention patentably distinct from the prior art.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1) and McGonagle et al (2009/0139893) and White (2015/0209530) in the rejection above, further in view of Pattison et al (20160143808).
As to claim 12, Hession as modified does not disclose one or more peel-off perforation proximate to each of the first cartridge pack cavity or the second cartridge pack cavity. Pattison teaches packaging comprising a peel-off perforation (26, Figure 1) .


    PNG
    media_image1.png
    533
    859
    media_image1.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1), McGonagle et al (2009/0139893),White (2015/0209530) and Pattison et al (20160143808) in the rejection above, further in view of Tonrey (4,196,809).
As to claim 13, Hession as modified by Pattison, further discloses the one or more peel-off perforation extends from the horizontal perforation to an edge of the base, .
Allowable Subject Matter
Claims 1-3, 5-7, 15-20 and 23 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736